COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 MARCO ANTONIO DIAZ,                               '
                                                                No. 08-12-00108-CR
                   Appellant,                      '
                                                                  Appeal from the
 v.                                                '
                                                                120th District Court
 THE STATE OF TEXAS,                               '
                                                              of El Paso County, Texas
                                                   '
                   Appellee.
                                                   '            (TC#20110D02363)

                                  MEMORANDUM OPINION

       Pending before the Court are Appellant’s timely filed motion for rehearing and

Appellant’s supplement to the motion for rehearing or, alternatively, amendment to the motion

for rehearing and leave to file said amendment. TEX. R. APP. P. 49.1, 49.6. Because Appellant

has demonstrated that he timely filed a pro se notice of appeal, we grant the motion for

rehearing, grant Appellant leave to file the amendment to the motion for rehearing, withdraw our

opinion and judgment issued on April 25, 2012, dismissing Appellant’s appeal, and substitute

this opinion in its place. TEX. R. APP. P. 26.2.

       The appeal will proceed. For good cause, we suspend Rule 35.2 and direct that the

reporter’s record must be filed in this Court within sixty days after this opinion issues. TEX. R.

APP. P. 2, 35.2. The provisions of Rule 38.6 will thereafter govern the filing of briefs. TEX. R.

APP. P. 38.6.

                                              GUADALUPE RIVERA, Justice
May 23, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.

(Do Not Publish)